EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bondi on 01/19/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
On line 7, “both attached” has been amended to ---both directly attached---
On lines 13-14, “both attached” has been amended to ---both directly attached---

Claim 3 has been amended as follows:
On lines 4-6, “wherein the buckle is capable of releasably engaging the strap to retain the strap in a stationary position with respect to the buckle” has been amended to ---wherein each of the buckles is capable of releasably engaging the respective strap to retain the respective strap in a stationary position with respect to the respective buckle—

Claim 10 has been amended as follows:

On lines 14-15, “both attached” has been amended to ---both directly attached---

Claim 11 has been amended as follows:
On lines 6-8, “wherein the buckle is capable of releasably engaging the strap to retain the strap in a stationary position with respect to the buckle” has been amended to ---wherein each of the buckles is capable of releasably engaging the respective strap to retain the respective strap in a stationary position with respect to the respective buckle—

Claim 16 has been amended as follows:
On line 7, “both attached” has been amended to ---both directly attached---
On line 9, “both attached” has been amended to ---both directly attached---

Claim 17 has been amended as follows:
On lines 4-6, “wherein the buckle is capable of releasably engaging the strap to retain the strap in a stationary position with respect to the buckle” has been amended to ---wherein each of the buckles is capable of releasably engaging the respective strap to retain the respective strap in a stationary position with respect to the respective buckle—

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784